BRADFORD, Judge,
concurring in part and dissenting in part.
While I agree that Brent’s conviction for visiting a common nuisance should be vacated, I cannot agree that the State failed to produce sufficient evidence to establish that he possessed the marijuana found on the roadside. Consequently, I respectfully dissent on that issue.
I do not believe that it is necessary to address the question of whether Brent constructively possessed the marijuana, as I agree with the State that there is sufficient evidence to establish that he actually possessed it, even though it was not found in his possession and no witness saw it in his possession. It is well-settled that “conviction for possessory offenses does not depend on the accused being ‘caught red-handed’ in the act by the police.” Wilburn v. State, 442 N.E.2d 1098, 1101 (Ind.1982); see also Lycan v. State, 671 N.E.2d 447, 457 (Ind.Ct.App.1996) (“In order to prove that Lycan possessed the marijuana, it was not necessary to demonstrate that he was in possession at the time the marijuana was recovered.”) (emphasis in original). The facts that Brent was not found in possession of the marijuana and no police officer saw it in his hand do not prevent a finding of actual possession. If they did, a fact-finder would not be allowed to find, for example, that a person illegally possessed a gun bearing his fingerprints, so long as it was not discovered in his possession and nobody could testify to having seen him holding it.
Turning to the facts of this case, Officers Lushin and Miller observed a parked vehicle in the middle of the road with Tellys Davis leaning in the drivers side window. At around the same time, the officers received a report of a possible illegal drug transaction in the area, apparently based on the same interaction witnessed by an off-duty police officer from another vantage point. When Officers Lushin and Miller approached, Davis began to walk away. When Officer Miller yelled at the vehicle, in which Brent was a front-seat passenger, to stop, Anderson began to drive away at low speed. During the pursuit, Officer Lushin witnessed Anderson discard what appeared to be a partially smoked cigar, or “blunt.” Tr. p. 6.
After traveling approximately seventy yards, the vehicle stopped just inches from another vehicle briefly before continuing and finally stopping altogether. Officer Lushin believed, based on his training, that the passenger may have been dropping something from the vehicle during the brief stop. When Officer Lushin approached the driver’s side of the vehicle, he detected the odor of “freshly burnt” marijuana. Tr. p. 9. When Officer Lushin returned to where Anderson had briefly stopped the vehicle, he found a plastic baggie containing 6.54 grams of marijuana in precisely the spot where it would have been had Brent dropped it out the passenger-side window.
I believe that the trial court was entitled to find that Brent dropped the marijuana out of the window of Anderson’s vehicle, especially when there are no plausible alternative explanations for the marijuana’s presence where it was found. I do not find it particularly significant that Officer Lushin did not see Brent drop the marijuana from the window, as it is also reasonable to infer that Anderson deliberately stopped where it was hoped that such an *654action would not be observed. Of course, it is possible that the marijuana was already on the street and that Anderson had some other reason for briefly stopping where she did, but the State is not required to eliminate all other possibilities, just present evidence allowing a reasonable inference of guilt, which it did here. See, e.g., Armstrong v. State, 429 N.E.2d 647, 653 (Ind.1982) (“[Wjhere the evidence is circumstantial, it is not necessary for this Court to find every reasonable hypothesis of innocence is overcome. It is only necessary that an inference reasonably tending to support the trial court’s finding of the defendant’s guilt can be drawn from the evidence.”).
The facts of this case are similar to those in Womack v. State, 738 N.E.2d 320 (Ind.Ct.App.2000), trans. denied, in which we rejected the defendant’s sufficiency challenge to his conviction for marijuana possession. Id. at 324. In Womack, the State produced evidence that Womack, when approached by police investigating a domestic disturbance, fled on foot and, while running, reached into his pockets and made a motion as if throwing something. Id. at 322-23. When police soon thereafter searched the area where Wom-ack had made the throwing motion, a baggie containing marijuana was found, which, although it had been lightly snowing, was covered by droplets of water and was free of snow. Id. at 323.
Womack, as does Brent, argued that it would be pure speculation and conjecture to infer that the marijuana was his. Id. at 324. We nevertheless concluded that, despite the fact that the marijuana was not found in Womack’s possession, the evidence was sufficient to support his conviction for possessing it. Id. Here, as in Womack, we have evidence of suspicious activity consistent with an attempt to discard contraband, soon followed by the discovery of marijuana in the precise spot where the suspicious activity took place. On this claim, I would reach the same result as we did in Womack.